Title: To James Madison from George W. Erving, 16 July 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 16 July 1805. No. 33. “Since I wrote to you last the differences which have for a long time Existed between Mr Pitt & Lord Sid-mouth, more especially in relation to the proceedings against Lord Melville, have produced a seperation. Lord Sidmouth & his friends have resigned. Immediately after this Event the parliament was prorogued; which measure, as Mr Pitt has no prospect of filling the places of the seceders by any members from either branch of the opposition, was perhaps fortunately timed.
          “His Majesty is gone to Weymouth; his Eyes are becoming Extremely bad; a cataract has certainly taken place in one of them, & the other is advancing to the same state; this disorder is attributed to too great Exertion & Exposure. I have not heard a word of Mr Monroe since 26th May when he quitted Madrid. Mr Bowdoin had landed in Spain.”
        